In a negligence action to recover damages for personal injuries, medical expenses, etc., plaintiffs appeal from two judgments of the Supreme Court, Putnam County, dated November 1, 1966 and December 28, 1966, respectively, the former in favor of defendant Kilgore upon the trial court’s dismissal of the complaint as to him, at the close of plaintiffs’ ease upon a jury trial, and the latter in favor of plaintiffs against defendant Walker upon a jury verdict of $3,000 (which plaintiffs claim was inadequate). Judgment dated November 1, 1966 reversed, on the law, and, as between plaintiffs and defendant Kilgore, action severed and new trial granted, with costs to appellants to abide the event. No questions of fact were considered. In our opinion plaintiffs established a prima facie case as against defendant Kilgore. It was, therefore, error to dismiss the complaint as to him. Judgment dated December 28, 1966 affirmed, without costs. No opinion. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.